Citation Nr: 0022345	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-45 560A	)	DATE

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a previously disallowed claim for service 
connection for a back disability has been reopened by 
submission of new and material evidence.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

5.  Entitlement to an effective date earlier than January 28, 
1997, for an award of service connection and a compensable 
rating for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from March 1970 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August 13, 1996, February 
25, 1997, and April 5, 1999, by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By the August 13, 1996, rating decision, the RO held, 
among other determinations, that the veteran had not 
submitted new and material evidence that would warrant 
reopening of a previously disallowed claim for service 
connection for a back disability.  In February 1997, the RO 
denied service connection for a number of disorders, 
including heart disease, on the basis of claimed exposure to 
herbicides (Agent Orange) during service in Vietnam.  The 
veteran clarified in April 1997 that he was appealing the 
denial as to heart disease but was not claiming that heart 
disease was due to herbicide exposure.  On April 5, 1999, the 
RO awarded service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating effective 
January 28, 1997.  The veteran has appealed both the 
percentage evaluation assigned for PTSD and the effective 
date of the award.  

The case is also before the Board on appeal from an October 
22, 1997, rating decision which denied service connection for 
a knee disability.  In a VA Form 9, Appeal to the Board of 
Veterans' Appeals, filed in November 1997 with respect to 
other issues, the veteran made assertions which clearly 
reflect a desire to contest the rating decision with respect 
to the knees.  The VA Form 9 thus constitutes a valid notice 
of disagreement as to the knees that was evidently overlooked 
by the RO, as no statement of the case was prepared as to the 
knee issue.  The veteran subsequently raised the knee issue 
in a May 1999 letter to the RO, in response to which the RO, 
on September 10, 1999, held that new and material evidence 
adequate to reopen the claim for an "unspecified knee 
condition" had not been submitted.  However, since an appeal 
from the October 1997 denial of service connection for a knee 
disorder had been initiated and remained pending, the 
provisions of law regarding the finality of prior denials and 
the reopening of claims by submission of new and material 
evidence did not apply.  See 38 U.S.C.A. §§ 3105, 5108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a) (1999).  

In view of the timely receipt of a notice of disagreement 
with the October 1997 RO rating decision, the issue of 
entitlement to service connection for a right knee disorder 
is clearly in appellate status and must be addressed by the 
Board.  No statement of the case regarding the issue has been 
issued.  The United States Court of Appeals for Veterans 
Claims (known before March 1, 1999, as the United States 
Court of Veterans Appeals ) (Court) has held that where a 
veteran has expressed disagreement in writing with an RO 
decision and the RO failed to issue an statement of the case, 
the Board should remand the issue to the RO, not refer it 
there, for issuance of an statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  See also Godfrey v. Brown, 
7 Vet. App 398 (1998) (The failure to issue a statement of 
the case is a procedural defect requiring a remand).  The 
matter will therefore be addressed in the remand portion of 
this opinion.  

The appeal to the Board originally included the additional 
issue of entitlement to a permanent and total disability 
rating for pension purposes following an August 1996 RO 
denial of pension benefits.  That issue is no longer in 
appellate status inasmuch as pension benefits were awarded to 
the veteran in April 1997.  

The veteran filed a claim in July 1999 for a total rating for 
compensation purposes based on individual unemployability 
(TRIU).  That claim was denied by the RO in a rating decision 
of July 26, 1999.  The issue of entitlement to a TRIU is not 
on appeal and will not be addressed by the Board.  

During the course of his appeal the veteran has made 
contentions which have the effect of raising the additional 
issue of entitlement to service connection for residuals of a 
shell fragment wound consisting of a metallic fragment in the 
muscles of the thigh.  That matter has not been adjudicated 
by the RO but is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.   The veteran's original claim for service connection for 
a back disability was denied by the RO in a rating decision 
of November 19, 1971; the veteran did not appeal the denial 
following notification thereof.  

2.  Evidence received since the November 19, 1971, final 
denial includes documents which bear substantially and 
directly on the issue of entitlement to service connection 
for a back disability, are neither cumulative or redundant 
and are so significant that they must be considered in order 
for the Board to fairly decide the merits of the claim.  

3.  The record does not include competent evidence that the 
veteran has a current heart disorder related to military 
service.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the veteran's claim for 
service connection for a back disability is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 1110, 5107, 7104 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Back Disability

Factual background.  Service medical records show that on 
March 19, 1970, the veteran was seen at a branch dispensary 
for complaints of low back pain.  Examination of the back was 
normal except for muscle spasms on the right side.  A 
medication, Robaxin, was prescribed.  The veteran was seen at 
a dispensary in mid-May 1970 for various complaints, 
including low back pain.  The medications prescribed included 
Robaxin.  In late September 1970 the veteran was seen for 
complaints of pain in the back of one week's duration.  
Robaxin and aspirin were prescribed.  On examination for 
separation in October 1971, the spine was reported as normal.  

The veteran filed his original claim for VA disability 
compensation in October 1971.  He requested service 
connection for back pain associated with strenuous work.  The 
claim was reviewed by a rating board on November 19, 1971, at 
which time the medical evidence was limited to service 
department medical records.  The RO found that such records 
were "completely negative for evidence of existence of or 
treatment in service for back pain of any type" and denied 
service connection for a back disorder.  The veteran was 
advised of the denial by a letter of December 2, 1971, in 
which he was also advised of his procedural and appellate 
rights.  

On April 24, 1995, the veteran filed a VA Form 21-526, 
Veteran's Application For Compensation Or Pension, wherein he 
requested service connection for a number of disorders, 
including spinal stenosis.  

Evidence received in connection with the claim include office 
treatment records from Art Van Zee, M.D., the veteran's 
primary care physician, dated from November 1992 through 
August 1996.  In the earliest entry, dated in November 1992, 
it was reported that for the last few years the veteran had 
had pain in the lower lumbar area which was worsened by 
lifting, being particularly active or positional changes.  A 
week earlier he had experienced pain and tingling in his 
right anterior thigh and back pain while pulling a 100-pound 
chain at work.  He spent most of the following day in bed.  
X-rays had showed spondylolisthesis at L5 - S1, with some L5 
- S1 disc space narrowing since 1987.  The assessment was low 
back pain probably secondary to spondylolisthesis.  
Subsequent entries contain numerous references to worsening 
low back pain due to known spondylolisthesis and suspected 
spinal stenosis.  

The veteran underwent a magnetic resonance imaging scan (MRI) 
of the lumbar spine in August 1995 which showed Grade I 
spondylolisthesis at L5 - S1 as well as degenerative disc 
disease at multiple levels.  

The evidence received from Dr. Van Zee included a report of 
an X-ray of the lumbar spine performed in October 1987 
showing an abnormality at the level of L5 - S1 which was 
thought to represent first degree spondylolisthesis with 
evidence of a defect of the pars interarticularis 
representing spondylolysis.  Mild degenerative changes at the 
level of L3 and L4 with osteophyte formation were noted.  

Records from Dr. Van Zee show that in September 1984 the 
veteran was seen for a work examination, which was normal.  
In October 1987, the veteran was seen when he fell off his 
motorcycle, landed hard flat on his lower back and buttocks, 
and experienced considerable pain with no neurological 
symptoms.  When seen about 10 days after the accident there 
was mild guarding of the back, and X-rays suggested anterior 
displacement of L5 on S1.  

The veteran underwent a VA general medical examination in 
July 1995.  He claimed that he had lost his job as an 
electrician in 1993 because of a back injury.  He stated that 
he had hurt his back on the job but that his employers did 
not have workman's compensation and that he had been unable 
to work since then.  He complained of pain in the lower 
lumbar area which radiated to both buttocks and hips, worse 
on the right.  On examination there was a full range of 
motion of the lumbar spine with subjective pain in all 
directions.  There was no spasm.  Diagnoses included 
subjective low back pain, spondylolisthesis, and history of 
lumbar spinal stenosis.

Analysis.  Service connection may be established for 
disability which incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) 
(West 1991 & Supp. 1998).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  VA regulations provide that service 
connection may be granted also for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for the disabilities at issue was 
originally denied by the RO June 1971 and the veteran did not 
appeal that determination.  In the absence of a timely 
appeal, the denial became final with respect to the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  
The Board must make the determination regarding new and 
material evidence before addressing the merits of the claim.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (citing Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996)).  "This is a 
mandatory jurisdictional requirement."  Butler, at 171.  If 
new and material has not been submitted, that is where the 
analysis "must end."  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d at 1380.  See also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (reopening unlawful when new and 
material evidence not submitted).  

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals United States Court 
of Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F 3d. 1356 (1998), the Court in Elkins v. West, 12 Vet. 
App 209 (1999), added a third step to the process, holding 
that if the claim is reopened and found to be well grounded, 
the duty to assist in the development of the evidence to 
support such claim must be fulfilled.  See also Winters v. 
West, 12Vet. App 203 (1999).  

The applicable definition of new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (1999), which 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In determining whether new and material evidence has been 
submitted, consideration is limited to whether the evidence 
submitted since the most recent prior disallowance satisfies 
the requirements of 38 C.F.R. § 3.156(a).  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  The evidence received since the June 1971 
rating decision is presumed to be credible for the purpose of 
reopening the claim, unless it is found to be inherently 
false or untrue or is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

When the veteran's original claim for service connection for 
a back disability was adjudicated in 1971 the evidence 
reviewed by the rating board was limited to the veteran's 
service medical records.  In denying the claim, the rating 
board asserted that service medical records contained no 
reference to pathology of the back, but that finding was 
patently incorrect, given the presence of the three notations 
reported above.  Based on this incorrect premise, the rating 
board further found that the back pain claimed by the veteran 
was not shown by the evidence of record.  The clear 
implication of that statement was that the veteran likewise 
did not have a current back disability.  The evidence added 
to the record following the veteran's subsequent claim for 
service connection in April 1995 (which was properly accepted 
as a petition to reopen the previously denied claim) contains 
a large quantity of medical evidence showing degenerative 
disc disease, spondylolisthesis, spondylolysis, and a defect 
of the pars interarticularis in the lumbosacral spine segment 
dating from at least 1987.  This evidence is new since it had 
not previously been presented to VA decisionmakers in 
connection with a claim for VA benefits and it is not 
cumulative of any evidence previously considered.  This 
additional evidence is highly relevant to the claim and it is 
of such significance that it must be considered in order to 
fairly review the merits of the service connection claim.  In 
this context, the criteria for demonstrating the presence of 
new and material evidence sufficient to reopen the claim are 
clearly satisfied.  

Whether the additional evidence added to the file in support 
of the petition to reopen the claim provides a basis for the 
granting of service connection or, for that matter, for 
recognizing the claim as well grounded, is unrelated to the 
question of whether such evidence is sufficient to reopen the 
earlier disallowed claim.  To reopen such claim, it is 
required only that the criteria set forth in 38 C.F.R. 
§ 3.156(a) be satisfied. 

II.  Heart Disorder

Factual Background.  The veteran's service medical records 
contain no reference to abnormality of the cardiovascular 
system.  The heart was reported as normal on examination for 
entrance into service and on examination for separation from 
service.  

Private medical records on file show that the veteran was 
admitted to a community hospital in May 1995 and placed in an 
intensive care unit as a result of chest pain with 
electrocardiogram changes.  The pain was relieved by 
nitroglycerin.  The diagnoses included unstable angina--rule 
out subendocardial myocardial infarction; hypertension--
nonpharmacologically controlled.  It was reported that on the 
night of admission the veteran had been in his usual state of 
health until he felt something coming up from his epigastric 
area to the sternum and throat accompanied by tingling over 
both arms and up to the jaw.  He also had some shortness of 
breath.  Because of the persistence of symptoms he went to 
the emergency room where some electrocardiogram were 
recorded.  He was given nitroglycerin and a GI cocktail which 
brought relief.  He reported having had similar episodes 
about two weeks earlier as well as an attack a few years 
earlier while exercising.  Arrangements were made for 
admission to the Holston Valley Medical Center in view of the 
characteristic features of unstable angina and 
electrocardiogram changes.  Mild congestive heart failure was 
suspected.  At the Holston Valley Medical Center the veteran 
underwent left heart catheterization and coronary and left 
ventricular angiography.  The clinical impression was 
essentially normal coronary arteries with normal left 
ventricular function.  A May 1995 statement from D. L. Gash, 
M.D., noted that the veteran had just been released from the 
Holston Valley Hospital Medical Center where, because of 
rather a typical chest pain and nonspecific STT-wave changes 
during the discomfort, a catheterization had been performed 
and normal coronary arteries and left ventricular function 
had been found. 

The veteran underwent a VA examination in July 1995.  
Examination of the cardiovascular system showed the heart to 
be regular without gallops, murmurs, or rubs.  The point of 
maximum impulse was in the midclavicular line.  There was no 
jugular venous distention.  The carotids were clear 
bilaterally.  The peripheral pulses were three plus, equal 
and symmetrical in the upper and lower extremities.  Blood 
pressure was 126/80 in the sitting position and 132/92 in the 
standing position.  There was no diagnosis related to the 
cardiovascular system.

Analysis.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Once the claimant's initial burden 
of submitting a well-grounded claim has been met,  the VA is 
obligated under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  The Court has 
held that the VA is prohibited from assisting a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App 205 (1999) (per 
curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Where the claim involves a question of medical diagnosis or 
medical causation, medical evidence is required.  Grottveit, 
Id.  Lay assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

The claim for service connection for a heart disorder stems 
from the May 1995 incident in which the veteran required an 
emergency hospitalization for symptoms which led medical 
personnel to suspect a serious heart disorder such as angina 
or congestive heart failure.  The hospital workup, however, 
included a cardiac catheterization and angiogram which appear 
to have ruled out these disorders.  Some of the symptoms were 
attributed by physicians to hyperventilation.  Therefore, the 
record does not document the existence of a chronic acquired 
heart disorder such as to satisfy the first element of a 
well-grounded claim, namely, the requirement that there be a 
current disability.  The presence of a current disability is, 
in fact, the cornerstone of a claim for VA disability 
benefits.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (the 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
However, even if this element were satisfied, no 
cardiovascular defect was shown during service.  The record 
thus contains no competent medical evidence that a heart 
disorder was incurred in service or that any current heart 
disorder is related to military service.  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The veteran has not identified any additional medical 
evidence which would render her claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Slater v. 
Brown, 9 Vet. App. 240 (1996) and Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  





ORDER

The veteran's previously denied claim for service connection 
for a back disorder has been reopened by submission of new 
and material evidence.  To that extent only, the appeal as to 
this issue is allowed.  

Service connection for a heart disorder is denied as not well 
grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Service connection for a back disability 

The Board's analysis of the veteran's claim for service 
connection for a back disability does not end with the 
finding of new and material evidence.  Adjudication of the 
merits of the claim is the next step now that the claim has 
been reopened.  As stated above, the Court held in Elkins 
that if new and material evidence has been presented, the VA 
must immediately determine whether, based upon all the 
evidence of record, and presuming its credibility, see 
Justus, Id., the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well- grounded, the VA 
may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  If 
the claim is not well-grounded, "the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and VA 
assistance in claim development is conditional upon the 
submission of a 'well-grounded' claim."  Winters v. West, 12 
Vet. App. 203, 206 (1999) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  

The general rule established by the Court is that if there is 
a possibility that a veteran will be prejudiced by 
consideration of an issue by the Board, the claim must be 
remanded to the RO for initial adjudication.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Court has held that where 
the Board determines that new and material evidence has been 
submitted to reopen a claim, the veteran must be asked, 
before the claim is reviewed on the merits, whether he 
objects to Board adjudication in the first instance, or, 
alternatively, the Board may make a decision on the merits of 
the claim without contacting the veteran if it explains why 
no prejudice will result to him from adjudicating the matter 
on the merits without first remanding to the RO.  Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996).  

In the present case, there would be potential for prejudice 
to the veteran if the Board were to adjudicate the merits of 
the claim in the first instance.  Therefore, the initial 
review of the of the reopened claim should be undertaken by 
the RO.  Bernard Id.  However, the RO's consideration of the 
merits of the claim must be preceded by a determination as to 
whether the claim is well grounded.  If it is so found, all 
actions necessary to satisfy the duty to assist must be 
undertaken.  See Elkins, Winters, Id.  

Service connection for a knee Disorder  

The issuance of a statement of the case must precede further 
Board consideration of the issue of entitlement to service 
connection for a right knee disorder.  Thereafter, if he 
wishes to continue to pursue his appeal as to this issue, the 
veteran will be required to file a timely substantive appeal.  
Under the law, an appeal is initiated by the filing of a 
notice of disagreement and completed by the filing of a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (1991); 38 C.F.R. § 20.200 
(1999).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or equivalent.  Completion and filing of a substantive appeal 
are the last actions the veteran needs to take to perfect the 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202 (1999).  

The filing of a substantive appeal is subject to time limits.  
A substantive appeal must be filed within 60 days from the 
date of mailing of the statement of the case or supplemental 
statement of the case by the RO or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(1)(d)(3); 38 C.F.R. 
§ 20.302(b)(c) (1999).  The 60-day period may be extended for 
good cause if a request is filed in writing and before 
expiration of the time limit for filing.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.303 (1999).  

PTSD --Initial rating higher than 30 percent 

Service connection for PTSD rated 30 percent disabling was 
granted by a rating decision of April 5, 1999.  Consequently, 
the present appeal arises from the initial rating decision 
assigned following the allowance of service connection, as 
distinguished from an appeal from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1999) and the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994) (holding 
that VA regulations do not give past medical reports 
precedence over current findings and it is the present level 
of disability that is of primary concern) does not apply.  
Separate ratings (known as stated ratings) are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds the claim for an initial rating higher than 
30 percent for the service-connected PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
Murphy, Id.; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, the VA is subject to a statutory duty to assist 
the veteran in developing the facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The initial rating of 30 percent was assigned on the basis of 
the report of a VA psychiatric examination performed in 
January 1997 which related that the veteran was currently 
under the care of a Dr. Van Zee, a primary care provider, and 
Dr. Ashan, a psychiatrist, and was taking a number of 
medications.  The veteran described a number of stressful 
events related to service in Vietnam.  He related that when 
he returned from Vietnam he began to have nightmares and hit 
his wife during his sleep while having the nightmares.  He 
stated that things got better but in the past 5 or 6 years 
the nightmares had increased in severity and intensity and 
that he was awakened with feelings of severe anxiety, felt 
anxious in crowds, was hopeless and helpless, and avoided 
socializing with people.  He stated that he had no hobbies 
and confined himself to the house.  On examination, the 
veteran was alert and oriented.  He was restless with poor 
eye contact.  His affect was constricted, of decreased 
intensity, dysphoric and very anxious.  The examiner stated 
that the veteran had a long history of PTSD symptoms, 
depression, and panic disorder, with agoraphobia and avoidant 
behavior secondary to panic as well as the sequelae of PTSD 
symptoms.  The examiner commented that "[c]onsidering his 
mental state, his psychiatric problem and his physical 
problem, this individual is unable to hold any gainful 
employment."  The diagnoses included chronic post-traumatic 
stress disorder, depressive disorder, and panic disorder with 
agoraphobia.  The global assessment of functioning score 
(GAF) was 50.  

Aside from the general staleness of this examination as a 
description of the veteran's current psychiatric status, the 
report is deficient for rating purposes because it does not 
contain enough specific information regarding the extent of 
current impairment.  The Court held in Massey v. Brown, 7 
Vet. App. 204 (1994) that the primary focus in applying the 
criteria for rating psychoneurotic disorders was to be on 
information bearing directly on occupational adjustment and 
social functioning and that the characterizations of overall 
impairment by clinical personnel may not be disregarded.

In addition, the January 1997 examination report and various 
medical records from treating physicians, including S. Z. 
Ashan, M.D., and A. Van Zee, M.D., muddy the diagnostic 
waters by describing psychiatric symptomatology that may or 
may not be outside the scope of the disability classified as 
PTSD.  The VA report, as noted, includes diagnoses of 
depressive disorder and panic disorder with agoraphobia.  The 
private medical records refer to various additional diagnoses 
including depression, major depression, generalized anxiety 
disorder and physical conditions affecting psychologically.  
In order for the Board to rate the disorder properly, it will 
be necessary to obtain a reexamination that sifts through the 
symptomatology present, itemizes the manifestations produced 
by each one, and describes the nature and extent of 
impairment resulting from PTSD alone.  Psychiatric impairment 
not associated with PTSD may not be considered in determining 
the rating for that disorder.

In addition, during the period covered by the veteran's 
claim, which was filed in December 1995, revised VA 
regulations amending the provisions of the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) pertaining to mental 
disorders were issued and codified at 38 C.F.R. § 4.130, 
effective November 7, 1996.  Before November 7, 1996, the VA 
General Rating Formula for Psychoneurotic Disorders as set 
forth in the rating schedule provided as follows in pertinent 
part (i.e., with respect to psychiatric disabilities rated as 
30 percent disabling):  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain or 
retain employment.

70 --  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to obtain 
or retain employment.

50 --  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By reason 
of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  

30 percent -- Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

10 percent -- Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows in pertinent 
part:  

100 --  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.

70 --  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 --  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective work 
and social relationships.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  The VA 
Office of the General Counsel has held that the VA must 
determine on a case by case basis whether the amended 
regulations are more beneficial to claimants than the prior 
provisions. VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  

The RO has properly rated the service-connected PTSD under 
the revised criteria that became effective on November 
7,1996.  However, if the readjudication of the veteran's 
entitlement to an earlier effective date following completion 
of the development sought on remand (see below) results in 
revision of the effective date to include any period before 
November 7, 1996, the RO will be obligated to make a 
determination as to which criteria are more beneficial to the 
veteran for the period since November 7, 1996, and to apply 
those criteria.  In that instance, the only pre-November 6, 
1997, criteria will be applicable before that date, 
regardless of which criteria are more beneficial to the 
veteran after November 7, 1996.  See VAOPGCPREC 3-00 (April 
10, 2000).  

PTSD -- Effective date for grant of service connection and 
initial rating 

The effective dates of awards of service connection are 
governed by 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (1999).  Unless specifically 
provided otherwise, the effective date of an award based on 
original claims shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of 
the application therefor.  With respect to compensation, the 
effective date of an award shall be the day following the 
date of discharge or release from service if application 
therefor is received within one year from such date.  If a 
claim is not received within one year after discharge or 
release, a subsequent award will be effective from the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2) (1999).  

The RO selected January 28, 1997, as the effective date of 
the grant of service connection for PTSD and for the 
compensable rating of 30 percent on the basis that this date, 
the date of the VA examination, was the date of the first 
objective clinical evidence showing a diagnosis of PTSD that 
was sufficient for rating purposes.  The veteran argues that 
the award should have been made effective from the date of 
claim in December 1995 because he has continued to pursue his 
service connection claim throughout the period since then.  

In order to apply the applicable law and regulations, 
additional evidentiary development must be undertaken to 
clarify the date on which entitlement arose.  The January 
1997 examination report refers to a long history of PTSD 
symptoms, and the possibility of PTSD was noted in the 
records of Dr. Ashan and Dr. Van Zee.  While it appears that 
all of the medical documentation available from these 
physicians with respect to the period before January 1997 is 
of record, there remains a diagnostic question that must be 
resolved with respect to whether PTSD as a separate ratable 
disability existed during the period between December 1995 
and January 1997.  The Board may not exercise its own 
independent medical judgment in resolving medical questions 
which arise in cases before it.  Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  A medical opinion is therefore required.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and non-VA, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
PTSD since January 1997.  This list 
should include, but is not limited to, 
information concerning treatment he has 
received from Drs. Ahsan and Van Zee.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  If attempts to obtain 
records are unsuccessful, this should be 
documented.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
psychiatrist to ascertain the nature and 
severity of all manifestations of PTSD 
and the date on which PTSD became a 
ratable disability.  All indicated tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of the record, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a) The examiner should 
itemize in detail all 
complaints, symptoms and 
manifestations resulting from 
the service-connected PTSD 
alone.  

(b) If any psychiatric 
disorders other than PTSD are 
identified by the examiner, 
the diagnosis or diagnoses 
should be stated and the 
symptoms and manifestations 
attributed to these non-PTSD 
diagnoses should be itemized 
in detail.

(c) The examiner should state 
a GAF score quantifying the 
degree of psychiatric 
impairment caused by PTSD 
alone, with all other 
psychiatric symptomatology 
excluded.  

(d) The examiner should state 
an opinion as to whether, on 
the basis of a review of the 
medical evidence of record 
pertaining to the period from 
December 1995 through January 
1997, is it as likely as not, 
more likely than not, or less 
likely than not that the 
veteran had PTSD during this 
period?  

(e) If it is concluded that 
the veteran did ave PTSD 
during the period from 
December 1995 through January 
1997, the examiner should 
state a GAF score pertaining 
to this period that quantifies 
the degree of psychiatric 
impairment caused by PTSD 
alone, with all other 
psychiatric symptomatology 
excluded.  

The examiner should also answer the 
following additional questions.  The 
answers to these questions should be 
presented in a format that corresponds to 
the specific inquiries posed.  The 
examiner is urged to amplify his 
responses to the extent warranted and to 
add any additional narrative, 
explanations or descriptions deemed 
necessary:  

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, 
circumlocutory, or stereotyped 
speech?

c.  Does the veteran have 
panic attacks, and if so, how 
often does he have them?

d.  Does the veteran have 
difficulty in understanding 
complex commands?

e.  Does the veteran have 
impairment of short-and long-
term memory (e.g., retention 
of only highly learned 
material, forgetting to 
complete tasks)?

f.  Does the veteran have 
impaired judgment?

g.  Does the veteran have 
impaired abstract thinking?

h.  Does the veteran have 
disturbances of motivation and 
mood?

i.  Does the veteran have 
difficulty in establishing and 
maintaining effective work and 
social relationships?

j.  Has the veteran taken time 
off from work due to his PTSD, 
and if so, how much?

k.  Does the veteran have 
suicidal ideation? 

l.  Does the veteran have 
obsessional rituals which 
interfere with routine 
activities?

m.  Is the veteran's speech 
intermittently illogical, 
obscure, or irrelevant?

n.  Does the veteran have 
impaired impulse control (such 
as unprovoked irritability 
with periods of violence)?

o.  Does the veteran have 
spatial disorientation?

p.  Does the veteran neglect 
his personal appearance and 
hygiene?

q.  Does the veteran have 
difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting)?

r.  Does the veteran have an 
inability to establish and 
maintain effective 
relationships?

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
complies with this remand.  If it does 
not, it should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  All other actions 
necessary for proper follow-up of the 
evidentiary development sought by the 
Board should be taken.  

5.  The RO should make an initial 
determination as to whether the veteran's 
reopened claim for service connection for 
a back disorder is well-grounded; if it 
is so found, all actions necessary to 
satisfy the duty to assist should be 
completed in full.  Upon their 
completion, the merits of the claim 
should be adjudicated.  

6.  The RO should issue an original 
statement of the case addressing the 
issue of entitlement to service 
connection for a right knee disorder on a 
de novo basis.  The veteran should be 
advised of his procedural and appellate 
rights as to this issue and advised of 
the requirement that in order to perfect 
his appeal he must file a substantive 
appeal (VA Form 9 or equivalent ) in 
response to the statement of the case.  
See 38 C.F.R. §§  20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306 
(1991).  

7.  The RO should readjudicate the issue 
of entitlement to an earlier effective 
date for the award of service connection 
and a compensable rating for PTSD in 
light of the medical evidence of record 
with respect to the question of whether 
"entitlement arose" at any time between 
December 1995 and January 1997 within the 
meaning of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 (1999).  

8.  Thereafter, the RO should review the 
record and adjudicate the issue of 
entitlement to a higher initial rating 
for PTSD.  The RO should determine which 
version of the general rating formula for 
mental disorders is more favorable to the 
veteran's claim and assign a rating 
thereunder.  The RO is free to assign 
different ratings for separate periods of 
time (staged ratings) as the evidence 
warrants.  See Fenderson, Id.  

9.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals




 


- 28 -

- 2 -


